DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/31/2020 has been considered by the Examiner.

Status of Claims
Claims 1-20, filed on 03/17/2020, are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2017/0014807) in view of Tanur et al. (US 2017/0267605).

Regarding claims 1, 7, and 10-12, Liang teaches an OCM catalyst that comprise “La2O3-CeO2-CaO” ([0297]) on a support such as alumina, zirconia or titania ([0096]). Calcium reads on pending claim 10, Lanthanum reads on pending claim 11, and cerium reads on pending claim 12.  
The suggested supports read on the supports of pending claim 7.
The catalyst has ethylene selectivity of greater than 80% ([0122]) which reads on the claimed selectivity of Y > -8X+84 (i.e. -8*0.3+84 = 81.6% to -8*4.5+84 = 48%); this overlap establishes a prima facie case of obviousness—see MPEP 2144.05.I. 
It is noted that Liang is silent about the support density being 0.3-4.5 g/cc.
2O3 (alumina) or TiO2 (titania) or ZrO2 (zirconia, see [0206]). The supported catalyst has a density of 0.5-5 g/cm3 (which can also be presented as g/cc since 1cc=1cm3; see [0328]). The disclosed density overlaps the claimed density which establishes a prima facie case of obviousness—see MPEP 2144.05.I. 
Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used the density of Tanur, who is the same field of endeavor (OCM) as Liang, in the OCM catalyst of Liang because this density is known as an effective density for this type of catalyst in this type of reaction because this involves applying a known OCM catalyst technique with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.

	Regarding claims 2-6, Tanur disclosed surface area of 0.1-50 m2/g ([0332]), crush strength of greater than 1 N/mm2 ([0321] and [0329]), and a pore size of greater than 10 nm (greater than 0.01 microns). These values overlap the claimed values of claims 2, 4 and 6.
	The limitations of claim 3 (total pore volume) and claim 5 (acidity) are also assumed to be met by the support of Tanur since the type of support (i.e. alumina), the strength of the support, the surface area of the support, and the pore volume distribution of the support are the same in both the pending claims and in Tanur. 

	Regarding claim 9, Liang suggest 1-100 parts metal oxide to 100 parts support ([0221]; 0.01-1 ratio).   

Regarding claim 13, the redox agent is not included in the catalyst of claim (d=0).

	Regarding claim 14, Liang teaches the catalyst comprises CaO which is an oxide of A.

	Regarding claims 18-19, Liang, in view of Tanur, disclosed preparing the OCM catalyst by contacting the metal oxide with the support under wet impregnation conditions followed by drying and calcining at a temperature of 300-1000 °C (Tanur at [0445]-[0446]).

	Regarding claim 20, Liang, in view of Tanur, teaches oxidative coupling of methane to ethylene with a selectivity of greater than 80% (as discussed above) wherein the reaction is conducted at a temperature of  200-1,100 °C (Liang at [0068]).

Allowable Subject Matter
Claims 8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, no prior art was located to teach the catalyst of claim 1 being supported on silica-alumina with a silica/alumina ratio of 100 or greater.
Regarding claims 15-17, no prior art was located to teach the recited OCM catalyst formulae.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772